Hall, Presiding Judge.
Plaintiff in a suit for invasion of privacy appeals from the summary judgment for the defendant. Plaintiff contends the tort committed was the sending of a letter to his employer by a creditor regarding a debt. This court has recently held that this conduct does not give rise to an action for invasion of privacy. Signal Oil &c. Co. v. Conway, 126 Ga. App. 711. See also Gouldman-Taber Pontiac v. Zerbst, 213 Ga. 682 (100 SE2d 881) on which the holding in the Signal Oil case is based.

Judgment affirmed.


Pannell and Quillian, JJ., concur.